Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23rd, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US-20190299492-A1), in view of Mangano (US-20070277678-A1).
Regarding claims 7, 10, and 13 Kraft teaches a mold for making a comestible [0007].  The mold has a top plate (100a) with body cavities (120).  Each body cavity has stud cavities (132) [Fig 3].  The mold also has a bottom plate (100) comprising base cavities (120) with recess projections (132) inside [Fig 3].  These recess projections align with the stud cavities on the top plate, creating a chamber when the top plate is closed on the bottom plate [Figures 16C and D].  When closed, the space between the recessed projections, (118f) becomes a recessed base cavity.  The chamber is formed extending up into the recessed base cavity (118f) of the top plate and down into the body cavity (120) of the lower plate.  
The stud cavities (132) in the upper plate have the same dimensions as the recess projections (126) as described above, and the recess projections (126) are dimensioned to fit within said stud cavities (132).  Therefore, the studs of the final product fit into the recesses of another brick made with this mold.  Note that the top and bottom plate are identical but the same features may have different names depending on if the plate is functioning as a top or bottom plate. 
Kraft does not teach a heater channel in the top or bottom plate and a hinge connecting the two plates, nor the filling with or expansion of batter in the mold.
The mold of Kraft is adapted to receive a comestible solution S into a volume of the body cavity of the lower plate V.  The volume of comestible solution added to the body cavity, SV, may be equal or less than V.  The top plate is then placed on the bottom plate [0069].  Batters as a form of comestible solution that is known to contain baking powder which causes the batter to expand as it sets during cooking.  It would be only a matter of routine experimentation to determine the amount of batter that should be added to the mold so the batter expands to completely fill the entire chamber, including the base cavity so as to make bricks of the same dimensions.  The same result is expected when the batter is added to the bottom plate and the top plate is placed on top and the sealed mold is inverted.
Mangano teaches a multifunction electric cooker with variable plates.  These plates include removable waffle pans [Fig 8],[0010].  The top and bottom plates are envisioned to have the same surface which implies they are designed in the same manner [0036], [0037].  The plates have heater channels designed to accept the heating element of the electric cooker [Fig 12].  There are gaps/gutters in the edges of the plates that create channels when the plates are closed on each other [Fig 2], [Fig 8], [0036].  The plates are connected to each other by a hinge [Fig 15], [claim 3].  The plates are attached to the cooker via clips [Fig 12], [Fig 13], [0037].
It would have been obvious to a person having ordinary skill in the art to combine the mold of Kraft with the electric cooker of Mangano as it would involve combining prior art elements using known methods to achieve predictable results.  Particularly, Mangano teaches a method of adding different plates, including a waffle plate with a variable surface.  Combining Kraft and Mangano would provide the predictable result of a waffle iron that can make edible interlocking bricks.
Regarding claim 11, Kraft teaches a connection between the side and top of the recessed projections without a right angle (126, 128, 130).  When the top plate is laid on the bottom plate, the recessed projection of the top plate will project into the base cavity, creating a clearance in the chamber.  The recessed projections are shaped as to create an edible interlocking brick where the stud fits into another brick.  It would have been obvious to create a mold with a desired connection between the top and sides of the recess projection, such as a rounded corner, so as to create an edible interlocking food brick.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mangano, as applied to claim 7 above, and further in view of Shapiro (US-20140259970-A1).
Regarding claim 8, Kraft and Mangano teach a machine for making a brick-shaped comestible.  The studs of the brick-shaped product of Kraft (126) are shown to be angled as they come out of the base [Fig 4].  The sidewalls (128) of the studs (126) are at an oblique angle [0055].  Kraft and Mangano do not teach the recess projection comprising a column that is tapered by 4°.
Shapiro shows an interlocking panel system.  Side panels (52 and 52) have splines (58 and 60) that run from the bottom to the top of the panel and protruding from the outer surfaces (54 and 56) [Figs 2a and 2b].  The width of the spines (58 and 60) taper outward slightly as the splines (58 and 60) move upward along the outer surfaces (54 and 56).  This creates a self-tightening assembly between the splines (58 and 60) and their corresponding interlocking pieces [0058].  This corresponds to the studs of Kraft (126) alternating with the holes (132) in the body of the block (114) [Fig 3].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the angle of the stud sidewall of Kraft (128) to meet the desired tightening between stud (126) and recess (132), as Shapiro shows that adjusting the angle into a taper affects tightening.  It is reasonable to conclude that the more the angle is altered, the more the tightness changes.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kraft and Mangano as applied to claim 9 above, and further in view of Waffle (“Waffle Maker Buying Guide).
Regarding claim 12, Kraft and Mangano teach a mold for making an edible interlocking brick where the top plate and bottom plate combine to create a chamber, but not where the maximum distance from any point in a chamber to the closest surface is about 8 mm.  
Waffle teaches an “American” style waffle having a thickness of 0.5 – 0.625 inches [pg 5, “Shape and Size”].  This means no point inside of the waffle would be more than 8 mm (1/3") from the closest surface.  The mold of Kraft and Mangano, with its many cavities and projections, can be considered to create a type of waffle.
It would have been obvious to create a mold where no point in the chamber is more than ~8 mm from the closest surface as this distance is consistent with the size of chambers known to produce waffles in the prior art.

Response to Arguments
Applicant’s arguments, filed May 23rd, 2022, have been fully considered.
The rejection of claim 12 under 35 U.S.C. 112(b) has been withdrawn.
Claim 9 has been cancelled and the rejection under 35 U.S.C. 103 has been withdrawn.
Claims 7, 8, and 10 – 12 have been amended to overcome the rejection under 35 U.S.C. 103.  However, upon further consideration, a new ground of rejection is made as set forth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799